DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s response filed 12 February 2021 has been received and entered.  Claim 73 has been amended and claims 1-72 have been previously canceled.  Claims 73-130 are currently pending in the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 12 February 2021 have been fully considered but are not found to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 February 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 73-99 and 104-110 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,951,966 in view of Ogawa et al. (PNAS 104(18): 7432-7437, 2007).
 ‘966 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method.  ‘966 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating primary biliary cirrhosis (PBC).  Claim 1 of ‘966 clearly states that the chimer binds to FGFR4 with an affinity equal to or greater than FGF19 binding 
Ogawa et al. teach that FGF19 regulates bile acid synthesis via FGFR4 and βKlotho in a negative manner (see page 7434, column 2, first partial paragraph). Ogawa et al. also teach that mice lacking FGFR4 have increased expression of CYP7A1 and CYP8B1, which are key enzymes in bile acid synthesis.  The instant specification also states that FGF19 represses expression of CYP7A1 which results in decreased synthesis of bile acids.  Cholestasis is defined as a decrease in bile flow due to impaired secretion or obstruction resulting in increased levels of bile acids.
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptides of ‘966 in a method of treating primary biliary cirrhosis (PBC) because PBC is caused by cholestasis and Ogawa et al. teach that FGF19 regulates bile acid synthesis via FGFR4 and βKlotho in a negative manner and one would expect the chimeric protein of ‘966 to bind and activate the FGFR4 receptor similar to FGF19 and therefore, mediate the same activities of FGF19, absent evidence to the contrary, and therefore, reduce bile acid synthesis in the subject to which it is administered.  One of ordinary skill in the art would be motivated to use the chimer of ‘966 in such a method because administration of the chimer would reduce bile acid levels which would reduce the build-up of bile in the liver and be therapeutic for treating the cholestasis which is the cause of PBC.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.

Inherent anticipation does not require that one of ordinary skill in the art recognize an inherent feature in a prior art disclosure (Schering Corp. v. Geneva Pharmaceuticals Inc., 67 USPQ2d 1664 (CAFC 2003); Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)).  
A compound and all of its properties are inseparable; they are one and the same thing and simply stating a new property of CRF does not render the claimed method of In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).

Response to Arguments
Applicant argues at page 14 of the response that claims recite a method of treating a subject having primary biliary cirrhosis with reduced HCC formation.  Applicant asserts that neither the ‘966 patent alone or in combination with Ogawa suggest that the claimed peptides could treat PBC with reduced HCC formation.
Applicant’s arguments have been fully considered, but are not found persuasive.  The FGF19 variants of ‘966 are the same FGF19 variants used in the instant method.  ‘966 clearly teaches that the variants do not induce HCC formation (see Figures 4A-4I).  If they do not induce HCC formation in an assay to assess whether or not they induce HCC formation, the skilled artisan would have a reasonable expectation that the peptides would not induce HCC formation when used in methods of treatment, absent evidence to the contrary.  
Applicant argues at pages 14-15 of the response that one of ordinary skill in the art would not have been motivated to use the peptides claimed in the ‘966 patent to treat PBC.  Applicant argues that a person of ordinary skill in the art would lack motivation to use any FGF19 variants in a subject because FGF19 was known to induce HCC formation via FGFR4 signaling pathway.  Applicant cites several references regarding this issue.
Applicant’s arguments have been fully considered, but are not found persuasive.  The FGF19 variants of ‘966 are the same FGF19 variants used in the instant method.  In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sjiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).
Applicant argues at pages 15-16 of the response that a person of ordinary skill in the art would have expected suppression of bile acid synthesis and promotion of heptacyte proliferation to be coupled downstream events of FGFR4 activation.   Applicant asserts that a person of ordinary skill in the art could not have reasonably predicted the activity of these claimed peptides in regulating bile acid synthesis and that the Examiner has not identified any studies prior to the instant invention that generated FGF19 variants both suppressing bile acid synthesis and having reduced HCC formation or any prior art that provided a mechanistic basis to cast doubt on the well-understood coupling of these two downstream events.  Applicant’s arguments have been fully considered but are not found persuasive.  
The claims of ‘966 clearly teach the uncoupling of HCC formation from receptor activation.  Claim 1 clearly indicates that the FGF19 variants activate the FGFR4 receptor but have reduced HCC formation.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success that the FGFR4 activation by the FGF19 variants of ‘966 would reduce bile acid synthesis because activation of FGFR4 by FGF19 reduced bile acid synthesis.  While ‘966 does not administer the FGF19 

Claims 73, 88-89, 104-110, 122-124 and 126-128 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,670,260 in view of Ogawa et al. (PNAS 104(18): 7432-7437, 2007).
‘260 discloses the chimeric FGF19/FGF21 polypeptide of SEQ ID NO:69 that are used in the claimed method.  ‘260 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating primary biliary cirrhosis (PBC).  ‘260 clearly discloses that the chimer binds to FGFR4 with an affinity equal to or greater than FGF19 binding affinity for FGFR4 (i) and activates FGFR4 to an extent or amount equal to or greater than FGF19 activates FGFR4 (ii).  Primary biliary cirrhosis (PBC) is a progressive disease of the liver caused by a buildup of bile within the liver (cholestasis) that results in damage to the small bile ducts that drain bile from the liver.
Ogawa et al. teach that FGF19 regulates bile acid synthesis via FGFR4 and βKlotho in a negative manner (see page 7434, column 2, first partial paragraph). Ogawa et al. also teach that mice lacking FGFR4 have increased expression of CYP7A1 and CYP8B1, which are key enzymes in bile acid synthesis.  The instant specification also states that FGF19 represses expression of CYP7A1 which results in decreased synthesis of bile acids.  Cholestasis is defined as a decrease in bile flow due to impaired secretion or obstruction resulting in increased levels of bile acids.
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptides of ‘260 in a method treating primary biliary cholestasis because PBC is caused by cholestasis and one .

Response to Arguments
Applicant’s arguments are the same as those above, which have been answered.

Allowable Subject Matter
Claims 100-103, 111-112, 125 and 129-130 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 113-121 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647